DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of concurrently applying a programming pulse to the connected word lines to concurrently write the data to the first storage cell and the second storage cell in combination with the other limitations thereof as is recited in the claim. Claims 2-9 depend on claim 1.



Regarding claim 18: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of concurrently applying a programming pulse to the first and second word lines while they are electrically connected to concurrently write the data to the first storage cell and the second storage cell in combination with the other limitations thereof as is recited in the claim. Claims 19-20 depend on claim 18.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827